Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 02/24/2022.  In the Amendment, applicant amended claim1, 3-5, 7-8, 10-12, 14, 20, 22-23 and 25.  Claims 26-27 are newly added.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 1-5, 7-12, 14, 20-23 and 25-27 are pending.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5, 7-12, 14, 20-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PGPUB 2011/0197129, hereinafter Hsu), in view of Yueh et al. (US PGPUB 2007/0294320, hereinafter Yueh) and further in view of Oglesbee et al. (US PGPUB 2010/0235891, hereinafter Oglesbee).
As per as claim 1, Hsu disclose: 
 (Original) A machine-readable storage device or storage disk comprising instructions that, when executed, cause one or more processors (Hsu, e.g., [0046-0047], “computer system, memory…”) to at least:
 	access an indication received from a user device, the indication indicative that a file is designated as a favorite file (Hsu, e.g., [0008], [012-0016], [0049], “…receiving plurality of multimedia files…”);
 	 retrieve a first copy of the file at a first time via a network from a network device (Hsu, e.g., [0008], [0012-0016], [0050], [0056], “…loading a plurality of multimedia files according to content of a pre-established favorites list recording respective names and storage locations of the multimedia files…”) (the examiner asserts that loading a file to the favorites list recording is equivalent to retrieve a first copy of the file at a first time) ;
 	store the first copy of the file as a first favorite file on a favorites storage device (Hsu, e.g., [0015-0021], “…storing a pre-established favorites list, content of the favorites list recording respective names and storage locations of the multimedia files…”) (store the first copy to on a favorites storage device); 
	To make records of “determine whether the first favorite file has expired on the favorites storage device based on whether expiration information corresponding to the first favorite file indicates that the first favorite file has been modified by a second network device;
in response to determining the first favorite file has expired, retrieve a second copy of the file at a second time from the second network device via the network; and 
 	update the first favorite file on the favorites storage device with the second copy of the file retrieved at the second time.”
	However Yueh, in an analogous art, discloses “determine whether the first favorite file has expired on the favorites storage device” (Yueh, e.g., [0019-0020] and [0028], “…determination…period has expired…file system or data sets…”);
in response to determining the first favorite file has expired, retrieve a second copy of the file at a second time via the network from the network device (Yueh, e.g., fig. 2, associating with texts description, [0020-0022], “…priority restore…periodically when a defined "refresh" period expires and  determine all the data sets that are active based on the window and parameters…useful time period…”); and 	update the first favorite file with the second copy of the file retrieved at the second time (Yueh, e.g., fig. 2, associate with texts description, [0021-0024] and [0027-0029], “…"refresh" period has expired…a new priority restore data set is generated by accessing the client file system or data sets again…restoring onto one or more of the client nodes…”) (updating the second copy at the second time). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Yueh and Hsu to allow user to restore/refresh/download the file/video/movie/film that has expired and then store it in user’s personal favorite folder to archiving in retrieve the favorite file faster without search in among of files (Yueh, e.g., [0012-0014]).
	To further clarify the features of “based on whether expiration information corresponding to the first favorite file indicates that the first favorite file has been modified by a second network device”, “second network device” and  “update the first favorite file with the second copy”.
	However Oglesbee, in an analogous art, discloses “based on whether expiration information corresponding to the first favorite file indicates that the first favorite file has been modified by a second network device” (Oglesbee, e.g., [0025-0026], “…systems can track the consumption of media and control the deletion of viewed or expired media as well as requests for replacement media (i.e. when a movie is viewed the system can delete the viewed movie and request a new movie for download)…”, (the examiner asserts that tracking = determining/monitoring for new download/modify/update)), “second network device” (Oglesbee, e.g., [0099-106], “…second network/user device…”),  update the first favorite file with the second copy (Oglesbee, e.g., [0025-0026], “…requests for replacement media (i.e. when a movie is viewed the system can delete the viewed movie and request a new movie for download)… download of songs either currently playing on radio or tagged as favorites…”).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Oglesbee, Yueh and Hsu to allow user to synchronizing media content between device and manage the synchronization of content over an internetwork to archiving in managing a favorite file/song/media in in order to retrieve the file faster (Oglesbee, e.g., [abstract, [002-003]).

As per as claim 2, the combination of Oglesbee, Yueh and Hsu disclose:
 (Original) The machine-readable storage device or storage disk of claim 1, wherein the instructions are to further cause the one or more processors to:
 	receive a request from a user on the user device to retrieve the first favorite file (Hsu, e.g., [0008], [012-0016], [0049], “…receiving plurality of multimedia files…”); 
 	verify the user has permission to access the first favorite file (Hsu, e.g., figs. 1 , 2 and 4, associating with texts description,[0008-0009] and [0049], disclose (access control for file) and further see (Yueh, e.g., fig. 2, association with texts description, [0023] and [0027]  disclose rules to access the file)); and
 	in response to verifying the user has permission, provide access to the first favorite file on the favorites storage device (Hsu, e.g., figs. 1 , 2 and 4, associating with texts description,[0008-0009] and [0049], disclose (access control for file) and further see (Yueh, e.g., fig. 2, association with texts description, [0023] and [0027]  disclose rules to access the file)).

As per as claim 3, the combination of Oglesbee, Yueh and Hsu disclose: 
(Currently Amended) The machine-readable storage device or storage disk of claim 1, wherein the instructions are to cause the one or more processors to retrieve the first copy file from the first network device via an Internet connection (Hsu, e.g., [0045-0047],  (network/cloud) and further see (Yueh, e.g., fig.2, associating with texts description,  [0027-0029]) and the favorites storage device is accessible to the user device without the Internet connection ((Hsu, e.g., [0008], [012-0016], [0049],  (local storage/personal computer storage) and further see (Yueh, e.g., fig. 2, association with texts description, [0027-0029]).

As per as claim 4, the combination of Oglesbee, Yueh and Hsu disclose:
(Currently Amended) The machine-readable storage device or storage disk of claim 1, wherein the file is designated as a first favorite file in response to usage statistics for the first file (Hsu, e.g., [0020-0029] disclose file information (thumbnail list)).

As per as claim 5, the combination of Oglesbee, Yueh and Hsu disclose:
(Original) The machine-readable storage device or storage disk of claim 1, wherein the file is designated as a first favorite file in response to a context of the user device ((Hsu, e.g., [0008], [012-0016], [0049], and further see (Yueh, e.g., fig. 2, association with texts description, [0027-0029]).
	
As per as claim 7, the combination of Oglesbee, Yueh and Hsu disclose:
 (Currently Amended) The machine-readable storage device or storage disk of claim 1, wherein the instructions are to cause the one or more processors to reset the expiration information for the first favorite file when the second copy for the file retrieved at the second time from the second network device (Oglesbee, e.g., [0025-0026], “…expired media…requests for replacement media (i.e. when a movie is viewed the system can delete the viewed movie and request a new movie for download)… download of songs either currently playing on radio or tagged as favorites…”)  and (Yueh, e.g., fig. 2, associating with texts description, [0020-0022], “…priority restore…periodically when a defined "refresh" period expires and determine all the data sets that are active based on the window and parameters…useful time period…”).

As per as claim 26, the combination of Oglesbee, Yueh and Hsu disclose:
The machine readable storage device or storage disk of claim 1, wherein the instruction are to further cause the one or more processor to monitor the second network device to determine that the first favorite file has been modified (Oglesbee, e.g., [0025-0026], “…systems can track the consumption of media and control the deletion of viewed or expired media as well as requests for replacement media (i.e. when a movie is viewed the system can delete the viewed movie and request a new movie for download)…”).

As per as claim 27, the combination of Oglesbee, Yueh and Hsu disclose:
The machine readable storage device or storage disk of claim 1, wherein the instruction are to further cause the one or more processor to monitor the second network device has connected to the network to determine whether the first favorite file has been modified on the second network (Oglesbee, e.g., [0025-0026], “…systems can track the consumption of media and control the deletion of viewed or expired media as well as requests for replacement media (i.e. when a movie is viewed the system can delete the viewed movie and request a new movie for download)…”) and [0099-106], “second network device”). 

Claims 8-12 and 14 are essentially the same as claims 1-5, 7 and 26-27 except that they set forth the claimed invention as an apparatus rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-5, 7 and 26-27.

Claims 20-23 and 25 are essentially the same as claims 1-5, 7 and 26-27 except that they set forth the claimed invention a method rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-5, 7 and 26-27.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 02/24/2022 with respect to claims 1-5, 7-12, 14, 20-23, 25-27  have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to modify and store a favorite file on the network device.

a.	Lerman et al. (US PGPUB 2007/0174774, hereafter Lerman); “Browser Editing with Timeline Representations” disclose methods and systems for editing a clip, where a browser based clip manipulation facility may be used to render and edit a clip.
Lerman further teaches bookmark management or store/tagged a file in favorite storage [0043].
Lerman also teaches determine media expire time and notify to user/client [0135], download other copy to new devices [0151].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/Primary Examiner, Art Unit 2163